925 F.2d 399
91-1 USTC  P 50,119
Jeffrey LEFCOURT and Ruth Anne Lefcourt, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 90-5465.
United States Court of Appeals,Eleventh Circuit.
March 4, 1991.

Howard W. Gordon, Coral Gables, Fla., for petitioners-appellants.
Abraham N.M. Shashy, Jr., Chief Counsel, I.R.S., Gary R. Allen, Charles Bricken, David I. Pincus, U.S. Dept. of Justice, Tax Div., Washington, D.C., for respondent-appellee.
Appeal from the Tax Court of the United States.
Before HATCHETT and EDMONDSON, Circuit Judges, and PECKHAM*, Senior District Judge.
PER CURIAM:


1
This appeal raises a question of retroactive application of a 1984 statutory amendment dealing with investment tax credit recapture.  For the reasons stated in Wiggins v. Comm'r of Internal Revenue, 904 F.2d 311 (5th Cir.1990), which we follow, we affirm the judgment of the tax court.


2
AFFIRMED.



*
 Honorable Robert F. Peckham, Senior United States District Judge for the Northern District of California, sitting by designation